NOT FOR PUBLICATION                           FILED
                                                                          JAN 29 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARRIE RAE ELDRIDGE,                            No. 20-70221

                Petitioner-Appellant,           Tax Ct. No. 14744-18

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Carrie Rae Eldridge appeals pro se from the Tax Court’s decision, after a

bench trial, upholding the Commissioner of Internal Revenue Service’s

determination of a deficiency for tax year 2015, and imposing a penalty under 26

U.S.C. § 6673. We have jurisdiction under 26 U.S.C. § 7482(a). We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the Tax Court’s legal conclusions and for clear error its factual findings.

Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination for 2015 because the Commissioner presented “some substantive

evidence” that Eldridge failed to report income, and Eldridge failed “to show by a

preponderance of the evidence that the deficiency was arbitrary or erroneous.” Id.

      The Tax Court did not abuse its discretion by imposing against Eldridge a

$3000 penalty under 26 U.S.C. § 6673 for maintaining frivolous positions despite

the Tax Court’s warnings. See Wolf v. Comm’r, 4 F.3d 709, 716 (9th Cir. 1993)

(setting forth standard of review and concluding that the Tax Court was within its

discretion in imposing penalties under § 6673 against taxpayer who persisted in

litigating frivolous positions following warning).

      The Commissioner’s motion for sanctions (Docket Entry No. 14) is denied,

but the Commissioner may seek sanctions in a subsequent case if Eldridge

continues to advance frivolous arguments. Eldridge’s motion to take judicial

notice (Docket Entry No. 21) and motion to strike (Docket Entry No. 24) are

denied.

      AFFIRMED.




                                          2                                   20-70221